DETAILED ACTION
This is in response to the amendment filed on 04/07/2021. Claims 1-33 are pending in this Action. 

Remark
In the response filed 04/07/2021, claims 1-2, 5-9, 12-13, 16, 18-21, 23-24, 27, and 29-31 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
With respect to double patenting rejection, the Applicant requested to hold the double patenting rejection in abeyance at least until the present application is ready to advance to the next stage of the prosecution. Therefore, the prior double patenting rejection is maintained.
The Applicant did not respond to specification objection because claim 5 recites the limitation of “atomic set of operation.”

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. 
Specification
The Examiner respectfully disagrees with the Applicant’s argument that “the title ‘Distributed NFS Metadata Server’ sufficiently reflects the claimed invention that is directed to metadata in a distributed system. Therefore, Applicant respectfully asks the 
The Examiner holds that the current tile of the invention is not indicative of the invention.  The tile needs be clearly indicative of the invention to which the claims are directed. A new tile is required.

With respect to 35 USC 103 rejection:
Response to Argument A:

The Applicant’s in page 13 of the Remark argues:

Applicant first respectfully submits that the independent claims are currently amended, and that the current amendment to the independent claims is believed to have rendered the rejections moot. 
More specifically, Applicant respectfully submits that the alleged combination does not disclose or suggest at least the claimed limitations "in response to a request to update the metadata, checking updatability of the metadata before updating the metadata with a multiple- step process ...", much less the other interrelated claimed limitations recited for the claimed "multi-step process". 

When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
explicitly recited in the current specification. The specification (for example Fig. 4A and paragraphs 41-43) describes features of attempting to update an inode in the metadata by reading the version number of metadata and comparing it with the version number of metadata that was read earlier. If the read version numbers are the same the metadata has not been updated, otherwise is has been updated. 
The specification only describes the process of reading the metadata or version number associated with metadata at different time, comparing them determining whether metadata has changed in response to attempting to update the metadata.
Likewise, Rajeev discloses similar process in which generation number (e.g. identifier number) associated with metadata is compared with generation number of the metadata from the last synchronization, and if they are identical, the metadata has not been updated otherwise changed. If the generation numbers are identical, the metadata is updated. Thus, in response to attempting to synchronize or update the metadata, the generation numbers are read/retrieved and compare in order to determine whether the metadata has been updated since the last synchronization time. See Rajeev at least Fig. 3 and para 30-32.
As it seen above, the process of checking the updatability of metadata in both current application and Rajeev reference is similar. Thus, Rajeev similarly teaches the amended limitation of “in response to a request to update the metadata, checking updatability of the metadata before updating the metadata with a multiple- step process….”

Response to Argument B:

The Applicant’s in page 13-15 of the Remark argues:

Applicant respectfully submits that independent claim 1 recites at least the claimed limitations pertaining to retrieving the metadata twice, comparing the two retrieved metadata, and updating the metadata, whereas the alleged basis merely describes retrieving and updating metadata by comparing “generation numbers” and thus fails to disclose or suggest at least the aforementioned claimed limitations.

The Examiner respectfully disagrees. 
      
The applicant argues against the references individually, the Examiner holds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully disagrees with the applicant assertion that neither paragraphs [0030] nor [0031] of Rajeev “discloses or suggests retrieving metadata twice, let alone comparing the two retrievals as explicitly recited in independent claim 1.”
The Examiner holds that the specification of current invention does not explicitly teach “first time” and “second time.” It only describes reading the metadata and comparing it with “the corresponding metadata that was read earlier.” (See for example para 41 of the current specification). 
Rajeev in at least paragraphs 30-32 and Fig. 3 discloses retrieving the metadata from a device, comparing the generation number associated with the metadata  with generation number (step 320) of metadata as the last time synchronization was performed and if the generation number is the same, then update metadata on the device (step 385). Rajeev further in at least paragraphs 30-32 and Fig. 3 teaches that “[t]he generation number is used to determine whether the metadata has changed since the last synchronization” (para 32) implies that the match between the generation numbers read at first and second time indicates the metadata has not been updated.
Further the applicant’s argues that in Rajeev what is retrieved and updated is “changed metadata from the database” and yet what is being compared is “generation number” associated with the metadata. Rajeev never discloses or suggests any comparison of the metadata that is eventually updated. The Examiner holds that Rajeev in Fig. 3 and its description discloses a process of synchronizing and updating of metadata between two devices. In order to determine whether a metadata is updateable the generation number of the metadata is compared with generation number that the two devices last synchronized. If the generation number is identical, then the metadata has not changed since the last synchronization, and some metadata requires updating. 
As it seen the process of comparing numbers associated with metadata is similar in both current invention and Rajeev. The current invention compares “version numbers” of metadata with earlier read metadata (See at least para 41-43 of current specification), however, Rajeev compares “generation numbers” of current metadata with metadata data that last synchronized. 
Rajeev does not explicitly mention “first time and second time” (same as current invention that does not explicitly mention “first time” and “second time” in the specification). Rajeev implies that compared metadata is read at two different time (i.e. current and last time it was synchronized), however, in order to advance the prosecution the Examiner used a second reference Mathew.
Mathew discloses a comparison unit 755 compares metadata containers (that is read) at a start time T1 with the same metadata container (that is read) at subsequent time T2 in order to determine if a file or directory corresponding to a metadata container in the file system has changed between time T1 and time T2 (See Mathew: at least Fig. 7B, Fig. 9, and col. 28, lines 18-50) which corresponds to the limitation of “reading the metadata at a first time from the repository and retrieving the metadata from the repository at a second time,” recited by claim 1 and similarly by claims 12 and 23.
Thus, the combined teachings of Rajeev and Mathew discloses the feature of reading the metadata at two different times (first time and second time) and comparing the metadata by comparing the generation numbers to determine whether the metadata is updatable. 
Response to argument C:

The Applicant’s in page 16-17 of the Remark argues:

C. Applicant respectfully submits that independent claim 1 recites at least the claimed limitations “comparing the second metadata to the first metadata to determine whether the first and the second metadata are identical” and “after comparing the second metadata to the first metadata, updating the metadata only if the second and the first metadata are identical... ”, whereas the Mathew explicitly describes the identification of changed data and thus not only fails to disclose or suggest but also describes an exact opposite of the aforementioned claimed limitations.
   Again, the applicant argues against the references individually, the Examiner holds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Rajeev discloses retrieving the metadata from a device, comparing the generation number associated with the metadata (implying that the metadata is read at some point) with generation number (step 320) of metadata as the last time synchronization was performed (See Rajeev: at least paragraphs 30-32 and Fig. 3).
The Examiner relies on Rajeev, not Mathew, to for reading the metadata at a first time (last synchronized) and comparing it with the (current) metadata in order to determine whether the metadata has been updated or not. 
The Examiner relies on Mathew only for teaching of reading or retrieving the metadata at a first time and second time. Mathew additionally discloses comparing the retrieved metadata at a first time and the second time.
Mathew discloses a comparison unit 755 compares metadata containers (that is read) at a start time T1 with the same metadata container (that is read) at subsequent time T2 in order to determine if a file or directory corresponding to a metadata container in the file system has changed between time T1 and time T2 (See Mathew: at least Fig. 7B, Fig. 9, and col. 28, lines 18-50). 
Thus, the combined teachings of Rajeev and Mathew discloses the limitation of “retrieving the metadata from the repository at a second time as second data; comparing the second metadata to the first metadata to determine whether the first and the second metadata are identical, and after comparing the second metadata to the first metadata, updating the metadata only if the second metadata and the first metadata are identical” as recited in claims 1 and similarly in claims 12, and 23.
Response to Argument D:

The Applicant’s in page 18-20 of the Remark argues:
D). Applicant respectfully submits that independent claim 1 recites that at least the claimed “checking updatability of the metadata ...” comprising the steps of “reading the metadata at a first time ...” and “attempting to update the metadata ...” is performed “in response to a request to update the metadata ... ”, whereas the alleged basis merely does NOT “request the metadata to be updated” UNTIL AFTER the identification and comparison of two generation numbers and thus fails to disclose or suggest at least the aforementioned claimed limitations.
As it is explained above the amended limitation of “checking the updatability of the metadata…in response to request to update a metadata,” is not explicitly described in the current specification. The specification merely describe the in order to attempt to update an inode in the metadata, the inode is read and compared to corresponding metadata that was read earlier. Comparing the metadata only occurs in response to determination that whether an update occurred. For instance see para 41-43 of the current speciation. 
Likewise, the combination of Rajeev and Mathew discloses the feature that in order to determine whether to update metadata, (the generation numbers of) the metadata read at a first time and second time is compared. Thus, the process of reading the metadata and comparing occurs in response to determining whether the metadata has been updated since the las synchronization time. As such, the process of reading and comparing metadata happens AFTER (not before) and in response to a request to determine whether the metadata has been updated since the last time. 
In conclusion, the combination of Rajeev, Mathew, and Takaoka discloses the limitations of claims 1, 12, and 23  including “in response to a request to update the metadata, checking updatability of the metadata ...” comprising the steps of “reading the metadata at a first time ...” and “attempting to update the metadata ....”
The same response as provided above applies to argument against dependent claims.
combination of Rajeev, Mathew, and Takaoka discloses the limitations of claims 1-33. See below for further details.

Specification
The specification is objected to as failing to provide proper antecedent basis for the amended claimed subject matter of “an atomic set of operations” recited in claims 5, 16, and 27.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Furthermore, 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-4, 6-9, 12, 14-15, 17-20, 23, 25, 26, and 28-31  are rejected on the ground of nonstatutory double patenting over claims 1, 4, 6-9, 12, 15, 17-20, 23, 25, and 28-31   of U.S. Patent No. 9,886,443 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed and anticipated by the patent and is covered by the patent since the patent and the Although, the wordings of the conflicting claims are not the same but the scope of the claims are similar. 

Instant Application
U. S. Patent No. US 9,886,443
1. (Currently Amended) A computer-implemented method, comprising: distributing metadata in a repository across a distributed system comprising a first server and a second server, wherein an entirety of the metadata in the repository is updatable by the first and the second servers; and in response to a request to update the metadata, checking updatability of the metadata before updating the metadata with a multiple-step process that comprises: reading the metadata at a first time from the repository as first metadata; prior to updating the metadata, attempting to update the metadata at least by: retrieving the metadata from the repository at a second time as second metadata, comparing the second metadata to the first metadata to determine whether the first and the second metadata are identical; and after comparing the second metadata to the first metadata, updating the metadata only if the second 2Atty. Dkt. No.: Nut-Pat-546 and the first metadata are identical.
  
3. (Currently Amended) The computer-implemented method of claim 1, further comprising in response to an unsuccessful attempt to update the metadata in the repository, executing a cleanup operation that removes a metadata entity that lacks a parent metadata entity from the repository based at least in part upon a reference count associated with the metadata entity.

    1. A computer-implemented method for operating upon distributed metadata in a distributed file system environment, comprising: maintaining a plurality of servers in a distributed file system environment, wherein the distributed file system comprises data correlating to metadata distributed across the plurality of servers; receiving, at a server of the plurality of servers, a request to perform an operation on metadata stored in a metadata repository of the distributed file system environment; reading, by the server, the metadata from the metadata repository associated with the received request; attempting, by the server, to update the metadata at the metadata repository corresponding to the metadata read from the metadata repository, based at least in part upon the received request, wherein attempting to update the metadata at the metadata repository comprises: retrieving the metadata from the metadata repository, comparing newly retrieved metadata to originally retrieved metadata, and updating the metadata at the metadata repository only if the newly retrieved metadata matches the originally retrieved metadata; and in response to an unsuccessful attempt to update the metadata at the metadata repository, executing a garbage collection at a later time to remove metadata entities that lack a valid parent metadata entity by detecting inconsistencies between a reference count of metadata corresponding to a file and an actual 

Claims 4 and 6-9
Claims 12 + 14
Claim 12
Claims 15 and 17-20
Claims 15 and 17-20
Claims 23+25
Claims 23
Claims 26 and 28-31
Claims 26 and 28-31


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 7, 21, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the second proposed modification to the metadata in response to a successful update of the metadata the first proposed modification.” There are lack of antecedent basis for the subject matters of “the second proposed modification” and “the first proposed modification.” 
Furthermore, it is not clear whether the limitations of “a first proposed modification” and “a second proposed modification” that later mentioned in the claims are the same as “the second proposed modification” and “the first proposed modification” mentioned earlier in the claims or they are different. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10, 12-13, 15, 21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rajeev et al., US 2005/0262166 A1 (Rajeev, hereafter) in view of Mathew et al., US 9,015,123 (Mathew, hereafter) and further in view of Takaoka et al., US 2014/0040331 (Takaoka, hereafter).
Regarding claim 1,
Rajeev discloses a computer-implemented method, comprising:
in response to a request to update the metadata checking updatability of the metadata before updating the metadata with multiple-steps process that comprises: reading the metadata (See Rajeev: at least paragraphs 30-32 and Fig. 3, reading the metadata that has synchronized in response to a request to synchronize metadata); and
prior to updating the metadata, attempting to update the metadata in the repository at least by  (See Rajeev: at least paragraphs 30-32 and Fig. 3, attempt to synchronize/update metadata):
retrieving the metadata from the repository (See Rajeev: at least paragraphs 30-32 and Fig. 3, retrieving the metadata from a device, comparing the generation number associated with the metadata  with generation number (step 320) of metadata that the last time synchronization was performed. If the generation numbers are the same, then update metadata on the device (step 385)).
Note that the process of comparing numbers associated with metadata is similar in both current invention and Rajeev. The current invention compares “version numbers” of metadata with earlier read metadata (See at least para 41-43 of current specification), however, Rajeev compares “generation numbers” of current metadata with metadata data that last synchronized. 
Rajeev discloses retrieving the metadata from a device, comparing the generation number associated with the metadata (implying that the metadata is read at some point) with generation number (step 320) of metadata as the last time synchronization was performed (See Rajeev: at least paragraphs 30-32 and Fig. 3).
Although, Rajeev implies that compared metadata is retrieved at two different time (i.e. current and last time it was synchronized) and does not explicitly mention “first time and second time” (same as current invention that does not explicitly mention “first time” and “second time” in the specification), Rajeev does not explicitly teach reading the metadata at a first time from the repository and retrieving the metadata from the repository at a second time.
On the other hand, Mathew discloses a comparison unit 755 compares metadata containers (that is read) at a start time T1 with the same metadata container (that is read) at subsequent time T2 in order to determine if a file or directory corresponding to a metadata container in the file system has changed between time T1 and time T2 (See Mathew: at least Fig. 7B, Fig. 9, and col. 28, lines 18-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Rajeev with Mathew’s teaching in order to read and retrieve the metadata at a first time and a second time from the repository. The motivation for doing so would have been to determine that a file/directory has changed between the first time 
The combination of Rajeev and Mathew discloses the limitations as stated above including a clustered network storage environment (See Mathew: at least Fig. 1) and receiving a request to perform an operation on metadata stored in a metadata repository of a mobile device (See Rajeev: at least paragraphs 31-32 and Fig. 3). However, Rajeev does not explicitly teach distributing metadata in a repository in a across a distributed system comprising a first server and second server; wherein an entirety of the metadata in the repository is updatable by the first and the second servers. 
On the other hand, Takaoka discloses maintaining metadata in a metadata server of a distributed network that comprises a plurality of servers that have access to entire metadata stored in the metadata server. The data modified/updated data is stored in the metadata server (See Takaoka: at least Fig. 1-3, and para 12, 47, and 58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the teachings of the combination of Rajeev and Mathew with Takaoka’s teaching in order to distributing metadata in a repository in a across a distributed system comprising a first server and second server; wherein an entirety of the metadata in the repository is updatable by the first and the second servers. The motivation for doing so would have been to improve utility of the method by managing metadata in distributed file system and updating metadata of content in a distributed environment. 

the combination of Rajeev, Mathew, and Takaoka discloses wherein the distributed file system is implemented as part of a virtualization environment that stores an entirety of the metadata as a single partition in the repository for at least the first and the second servers to concurrently update the metadata (See Takaoka: at least Fig. 1-3, and para 12, 47, 58, and 78, and Rajeev: at least paragraph 5).
Regarding claim 4,
the combination of Rajeev, Mathew, and Takaoka discloses wherein the request comprises a first request to create a new file or a new directory, a second request to move a first existing file or a first existing directory from a source directory to a destination directory, a third request to remove a second existing file, or a fourth request to create a hard link to a third existing file or directory (See Rajeev: at least paragraph 20, a new file).
Regarding claims 12-13 and 15,
the scopes of the claims are substantially the same as claims 1-2 and 4, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2 and 4, respectively.
Regarding claims 23-24, and 26,
.

Claims 5, 9, 16, 20, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rajeev et al., US 2005/0262166 in view of Mathew et al., US 9,015,123 further in view of Takaoka et al., US 2014/0040331 and further in view of Kreuder et al., US 2011/0087633 (Kreuder, hereafter).
Regarding claim 5,
the combination of Rajeev, Mathew, and Takaoka discloses the limitations as stated above including atomic set of operations that comprises a first proposed operation on a directory and a second proposed operation on the directory (See Mathew: at least col. 2, lines 10-36, performing operations such read and write on directories). However, it does not explicitly teach the first and second proposed operations are rolled forward or rolled backward based at least in part upon whether the request to update metadata is successfully fulfilled.
On the other hand, Kreuder discloses when an update transaction fails, rolling back or undo the changes which rolls back the system to its pre-update state (kreuder: at least para 48). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to further modify the teachings of the combination of Rajeev, Mathew, and Takaokawith Kreuder’s teaching in order to make the request corresponds to an atomic set of operations that comprises a first proposed operation on a directory and a second proposed operation on the directory, and the first and second proposed operations are rolled forward or rolled backward based at least in part upon whether the request to update metadata is successfully fulfilled. The motivation for doing so would have been to improve functionality of the method by enabling the method to undo or roll back the failed changes.


Regarding claim 9,
the combination of Rajeev, Mathew, and Takaoka discloses the limitations as stated above including rollback operations. However, it does not explicitly teach implementing a failover mechanism using
On the other hand, Kreuder discloses when an update transaction fails, rolling back or undo the changes which rolls back the system to its pre-update state (kreuder: at least para 48). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to further modify the teachings of the combination of Rajeev, Mathew, and Takaokawith Kreuder’s teaching in order to implement a failover mechanism using
Regarding claims 16 and 27,
the scopes of the claims are substantially the same as claim 5, and are rejected on the same basis as set forth for the rejections of claim 5.
Regarding claims 20 and 31,
the scopes of the claims are substantially the same as claim 9, and are rejected on the same basis as set forth for the rejection of claim 9.

Claims 6, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rajeev et al., US 2005/0262166 in view of Mathew et al., US 9,015,123 further in view of Takaoka et al., US 2014/0040331 and further in view of Takata et al., US 2016/0259783 (Takata, hereafter).
Regarding claim 6,
the combination of Rajeev, Mathew, and Takaoka discloses the limitations as stated above including retrieving metadata of an entity. However, it does not explicitly teach wherein the request comprises a first request to move a file from a source directory to a destination directory, and wherein the retrieved metadata corresponds to directory metadata for the source directory and the destination directory. On the other hand, Takata discloses migrating a file from a source to a target directory having associated metadata (See Takata: at least paragraphs 6 and 8). Therefore, it would have been obvious to one of ordinary skill in 
Regarding claims 17 and 28,
the scopes of the claims are substantially the same as claim 6, and are rejected on the same basis as set forth for the rejections of claim 6.

Claims 7, 10, 21, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rajeev et al., US 2005/0262166 A1 in view of Mathew et al., US 9,015,123 further in view of Takaoka et al., US 2014/0040331  and further in view of Itoh et al., US 2007/0255760 (Itoh, hereafter).
Regarding claim 7,
the combination of Rajeev, Mathew, and Takaoka discloses the limitations as stated above including updating metadata. However, it does not explicitly teach applying the second proposed modification to the metadata in response to a successful update of the metadata the first modification, attempting to update the data at the repository comprises updating the metadata with a first proposed and second modifications and the first proposed modification conflicts the second proposed modification to the data. 
On the other hand, Ito discloses attempting to update data with a first operation and a second operation in parallel wherein the first and second operations are conflicting (See Ito: at least Fig. 19 and para 7, 10, and 175). Therefore, it would have apply the second proposed modification to the metadata in response to a successful update of the metadata the first modification, wherein attempting to update the metadata at the repository comprises updating the metadata with a first proposed modification and updating the metadata with the second metadata modification, and the first proposed modification conflicts the second proposed modification to the metadata. The motivation for doing so would have been to improve functionality of the method by determining whether two conflicting operations attempt to concurrently update metadata, and if so prevent the conflict operation from execution by applying a lock system.
Regarding claim 10,
Although, the combination of Rajeev, Mathew, and Takaoka discloses attempting to update metadata, it does not expressly teach updating the data at the repository comprises placing a proposed modification on the data for a separate operation to prevent the separate operation from concurrently updating the data with the operation that is also to update the metadata.  
On the other hand, Ito discloses to prevent a conflicting and parallel operation to update data, placing a lock on the data (See Itoh: at least Fig. 18 and para 175). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to further modify the teachings of the combination of wherein attempting to update the metadata at the repository comprises placing a proposed modification on the metadata for a separate operation to prevent the separate operation from concurrently updating the metadata with the operation that is also to update the metadata. The motivation for doing so would have be to and prevent conflicts and improve integrity of metadata.
Regarding claims 29,
the scopes of the claim is substantially the same as claims 7, and is rejected on the same basis as set forth for the rejection of claim 7.
Regarding claims 21 and 32,
the scopes of the claims are substantially the same as claim 10, and are rejected on the same basis as set forth for the rejection of claim 10.

Claims 8, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rajeev et al., US 2005/0262166 A1 in view of Mathew et al., US 9,015,123 further in view of Takaoka et al., US 2014/0040331 and further in view of Kalu et al., US 2011/0016413 (Kalu, hereafter).
Regarding claim 8,
the combination of Rajeev, Mathew, and Takaoka discloses the limitations as stated above including when the first and the second metadata are determined to be different. However, it does not explicitly teach determining whether to remove at least a portion of the metadata in response to an unsuccessful attempt to update of the metadata.

Regarding claims 19 and 30,
the scopes of the claims are substantially the same as claim 8, and are rejected on the same basis as set forth for the rejections of claim 8..

Claims 11, 22, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rajeev et al., US 2005/0262166 A1 in view of Mathew et al., US 9,015,123 further in view of Takaoka et al., US 2014/0040331 further in view of Thomson et al., US 8,700,563 (Thomson, hereafter) and further in view of Venkatesh et al., US 2013/0013865 (Venkatesh, hereafter).
Regarding claim 11,
the combination of Rajeev, Mathew, and Takaoka discloses the limitations as stated above including retrieving metadata of an entity. However, it does not explicitly teach wherein in response to an unsuccessful attempt to update the metadata at the metadata repository, re-attempting to update the metadata at the metadata repository at a later time. On the other hand, Thomson discloses if the first attempt to write the first record fails, try the second attempt later on (See Thomson: at least col. 13, lines 40-49). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to further modify the teachings of the combination of Rajeev, Mathew, and Takaoka with Thomson’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by ensuring to successfully implement the update the metadata.
The combination of Rajeev, Mathew, Takaoka, and Thomson discloses the limitations as stated above including modifying metadata and a successful attempt to update the metadata. However, it does not expressly teach modifying an inode pertaining to the data, wherein a reference count associated with the inode is incremented.
On the other hand, Venkatesh discloses changing an inode associated with a data block and incrementing the reference count (See Venkatesh: at least para 30 and Fig. 3A). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to further modify the teachings of the combination of Rajeev, Mathew, Takaoka, Thomson with Venkatesh’s teaching in order to modify an inode pertaining to the metadata, wherein a reference count associated with the inode is incremented after a successful reattempt to update the metadata. The motivation for doing so would have been to improve functionality of the system by keeping the number of files or data block referencing to the inode. 


the scopes of the claims are substantially the same as claim 11, and are rejected on the same basis as set forth for the rejection of claim 11.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajeev et al., US 2005/0262166 in view of Mathew et al., US 9,015,123 further in view of Takaoka et al., US 2014/0040331  and further in view of Bendert et al., US 5,668,958 (Bendert, hereafter).
Regarding claim 18,
the combination of Rajeev, Mathew, and Takaoka discloses the limitations as stated above including the proposed modification is implemented for the first metadata entity in response to a successful update of the second metadata entity (See Rajeev: at least paragraphs 30-32 and Fig. 3). However, it does not explicitly teach wherein the metadata corresponds to at least a first metadata entity and a second metadata entity, and attempting to update the metadata at the repository comprises attempting to update the first metadata entity with a proposed modification prior to attempting to update the second metadata entity,. 
On the other hand, Bendert discloses attempt to update the first file with the modification before attempting to update the second file (See Bendert: at least col. 6, lines 26-65). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to further modify the teachings of the combination of Rajeev, Mathew, and Takaoka with Bendert’s teaching in order to 
Regarding claim 19,
the combination of Rajeev, Kim, and Bendert discloses wherein the proposed modification is applied to the first metadata entity in response to a successful update of the second metadata entity (See Bendert: at least col. 6, lines 26-65).

Allowable Subject Matter
Claims 3, 14, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcome the double patenting rejections set forth in this Office action.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/17/2021